Exhibit 99.1 FOR IMMEDIATE RELEASE Cidara Reports Second Quarter 2015 Financial Results and Provides Corporate Update SAN DIEGO, August 11, 2015 – Cidara Therapeutics, Inc. (Nasdaq: CDTX), a biotechnology company developing novel anti-infectives and immunotherapies to treat fungal and other infections, today reported financial results for the three and six months ended June 30, 2015 and provided an update on its corporate activities and product pipeline. Second Quarter 2015 and Subsequent Highlights · Initiated Phase 1 Study of Lead Antifungal Product Candidate CD101 IV: In August, Cidara announced the initiation of a Phase 1, randomized, double-blind, dose-escalation study to determine the safety, tolerability, and pharmacokinetics of CD101 IV in healthy subjects. · 16 Posters Across Three Programs to be Presented at ICAAC:In August, Cidara announced plans to present additional preclinical data at the Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC) conference in September 2015. · Joined Russell Indexes: In June, Cidara was added to the Russell 3000®, Russell 2000®, and Russell Microcap®Indexes. · Granted Qualified Infectious Disease Product (QIDP) and Fast Track Designations for CD101 IV by FDA: In May, 2015, Cidara announced that the U.S. Food and Drug Administration (FDA) had designated its lead antifungal product candidate, CD101 IV, as a Qualified Infectious Disease Product (QIDP) with Fast Track status. The QIDP and Fast Track designations are for the use of CD101 IV in the treatment of candidemia and invasive candidiasis. · Successfully Completed Initial Public Offering: In April, Cidara priced its initial public offering of 4,800,000 shares of common stock at a public offering price of $16.00 per share. Proceeds from the offering, net of underwriting discounts, commissions and offering-related transaction costs, were $69.3 million. “This year has proven to be transformational for Cidara,” said Jeffrey Stein, Ph.D., president and chief executive officer of Cidara. “Of particular note were the completion of our initial public offering and the initiation of the company’s first clinical trial for our novel anti-fungal CD101 Exhibit 99.1 IV, which has received QIDP and Fast Track designations from the FDA. We look forward to building on this strong momentum in the second half of 2015.” Financial Results · Cash and cash equivalents totaled $122.3 million as of June 30, 2015, compared with $58.1 million as of March 31, 2015. The second quarter figure includes net proceeds from the initial public offering of $69.3 million. · Research and development expenses were $4.2 million and $9.1 million for the three and six months ended June 30, 2015, respectively, compared to $1.0 million and $1.2 million for the same periods in 2014. The increases for the 2015 periods, as compared to the same periods in 2014, were primarily attributable to the expansion of the company’s product candidate pipeline to include CD101 IV and CD101 topical and the personnel-related costs associated with hiring our workforce. · General and administrative expenses were $2.2 million and $4.0 million for the three and six months ended June 30, 2015, respectively, compared to $0.5 million and $0.8 million for the same periods in 2014. The increases resulted primarily from personnel-related costs to support the growth of our operating activities as well as the costs associated with operating as a public company. · Net loss for the three months ended June 30, 2015 was $6.4 million, compared to a net loss of $3.2 million for the second quarter of 2014. For the six months ended June 30, 2015, the net loss was $13.2 million, compared to $3.9 million for the comparable period in 2014. · As of August 10, 2015, Cidara had 13,674,291 common shares outstanding. About Cidara Therapeutics Cidara is a clinical stage biotechnology company focused on the discovery, development and commercialization of novel anti-infectives for the treatment of diseases that are inadequately addressed by current standard-of-care therapies. Cidara's initial product portfolio comprises two formulations of the company’s novel echinocandin, CD101, for the treatment of serious fungal infections. CD101 IV is a long-acting therapy for the treatment and prevention of systemic fungal infections, and CD101 topical is for the treatment of vulvovaginal candidiasis (VVC) and recurrent VVC (RVVC), a prevalent mucosal infection. In addition, Cidara has developed a proprietary immunotherapy platform, Cloudbreak™, designed to create compounds that direct a patient's immune cells to attack and eliminate pathogens that cause infectious disease. Cidara is headquartered in San Diego, California.For more information please visit www.cidara.com. Exhibit 99.1 Forward-Looking Statements
